EXHIBIT 10.2

WESTMORELAND COAL COMPANY
2015 EQUITY INCENTIVE PLAN
PERFORMANCE VESTED RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of [DATE] (the “Grant Date”) by and between Westmoreland Coal Company, a
Delaware corporation (the “Company”) and _________________ (the “Grantee”).
WHEREAS, the Company has adopted the 2015 Equity Incentive Plan (the “Plan”)
pursuant to which awards of Restricted Stock Units may be granted; and
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of Restricted Stock Units
provided for herein.
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
Section 1.GRANT OF RESTRICTED STOCK UNITS
1.1    Pursuant to the Plan, the Company hereby issues to the Grantee on the
Grant Date an Award for a target number of _____ [NUMBER] Restricted Stock Units
(the “Restricted Stock Units” or “RSUs”). Each Restricted Stock Unit represents
the right to receive one share of Common Stock, subject to the terms and
conditions set forth in this Agreement and the Plan. The number of Restricted
Stock Units that the Grantee actually earns for the Performance Period (up to a
maximum of 150% will be determined by the level of achievement of the
Performance Goals described on Exhibit A to this Agreement (the “Performance
Goals”)). Capitalized terms that are used but not defined herein have the
meaning ascribed to them in the Plan.
1.2    The Restricted Stock Units shall be credited to a separate account
maintained for the Grantee on the books and records of the Company (the
“Account”). All amounts credited to the Account shall continue for all purposes
to be part of the general assets of the Company.
Section 2.    PERFORMANCE PERIOD
For purposes of this Agreement, the term “Performance Period” shall be the
period commencing on January 1, 2015, and ending on December 31, 2017.
Section 3.    PERFORMANCE GOALS
3.1    The number of RSUs earned by the Grantee for the Performance Period will
be determined at the end of the Performance Period based on the level of
achievement of the Performance Goals. All determinations of whether Performance
Goals have been achieved, the number of RSUs earned by the Grantee, and all
other matters related to this Award shall be made by the Committee in its sole
discretion.
3.2    Promptly following completion of the Performance Period and no later than
thirty (30) days following the end of the Performance Period, the Committee will
review and certify in

Employee / Stock Settled / Performance Vested

--------------------------------------------------------------------------------



writing (a) whether, and to what extent, the Performance Goals have been
achieved, and (b) the number of RSUs that the Grantee shall earn, if any,
subject to compliance with the requirements of Section 5. Such certification
shall be final, conclusive and binding on the Grantee, and on all other persons,
to the maximum extent permitted by law.
Section 4.    CONSIDERATION
The grant of the Restricted Stock Units is made in consideration of the services
to be rendered by the Grantee to the Company.
Section 5.    VESTING
5.1    Except as otherwise provided herein, the RSUs are subject to forfeiture
until they vest. The RSUs will vest and become nonforfeitable on the last day of
the Performance Period, to the extent that the Performance Goals are determined
by the Committee to have been achieved, and provided that the Grantee remains in
Continuous Service through such date. The number of RSUs that vest will be
rounded up to the nearest whole number.
5.2    The foregoing paragraph notwithstanding, if the Grantee’s Continuous
Service terminates as a result of the Grantee’s death, Disability, a termination
by the Company or an Affiliate without Cause or by the Grantee for Good Reason,
the Grantee will vest on such date in a pro rata portion of the Target Award
calculated by multiplying the Target Award by a fraction, the numerator of which
equals the number of days that the Grantee was employed during the Performance
Period and the denominator of which equals the total number of days in the
Performance Period.
5.3    The foregoing vesting schedule notwithstanding, if a Change in Control
occurs and the Grantee’s Continuous Service is terminated by the Company or an
Affiliate without Cause or by the Grantee for Good Reason, and the Grantee’s
date of termination occurs (or in the case of the Grantee’s termination of
Continuous Service for Good Reason, the event giving rise to Good Reason occurs)
within twelve (12) months following the Change in Control, the Grantee will vest
on the date of termination in a pro rata portion of the Target Award calculated
by multiplying the Target Award by a fraction, the numerator of which equals the
number of days that the Grantee was employed during the Performance Period and
the denominator of which equals the total number of days in the Performance
Period
Section 6.    RESTRICTIONS
Subject to any exceptions set forth in this Agreement or the Plan, during the
Restricted Period and until such time as the Restricted Stock Units are settled
in accordance with Section 8, the Restricted Stock Units or the rights relating
thereto may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Grantee. Any attempt to assign, alienate,
pledge, attach, sell or otherwise transfer or encumber the Restricted Stock
Units or the rights relating thereto shall be wholly ineffective and, if any
such attempt is made, the Restricted Stock Units will be forfeited by the
Grantee and all of the Grantee’s rights to such units shall immediately
terminate without any payment or consideration by the Company.

2

--------------------------------------------------------------------------------



Section 7.    RIGHTS AS SHAREHOLDER; DIVIDEND EQUIVALENTS
7.1    The Grantee shall not have any rights of a shareholder with respect to
the shares of Common Stock underlying the Restricted Stock Units unless and
until the Restricted Stock Units vest and are settled by the issuance of such
shares of Common Stock.
7.2    Upon and following the settlement of the Restricted Stock Units, the
Grantee shall be the record owner of the shares of Common Stock underlying the
Restricted Stock Units unless and until such shares are sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company (including voting rights).
7.3    Until such time as the Restricted Stock Units vest, the Grantee’s Account
shall be credited with an amount equal to all cash and stock dividends
(“Dividend Equivalents”) that would have been paid to the Grantee if one share
of Common Stock had been issued on the Grant Date for each Restricted Stock Unit
granted to the Grantee as set forth in this Agreement. Dividend Equivalents
shall be withheld by the Company for the Grantee’s Account and interest may be
credited on the amount of cash Dividend Equivalents withheld at a rate and
subject to such terms as determined by the Committee. Dividend Equivalents shall
be subject to the same vesting restrictions as the Restricted Stock Units to
which they are attributable and shall be paid on the same date that the
Restricted Stock Units to which they are attributable are settled in accordance
with Section 8 hereof.
Section 8.    SETTLEMENT OF RESTRICTED STOCK UNITS
8.1    Payment in respect of the RSUs earned for the Performance Period shall be
made in shares of Common Stock and shall be issued to the Grantee as soon as
practicable following the vesting date and in any event within sixty (60) days
following the vesting date. The Company shall (a) issue and deliver to the
Grantee the number of shares of Common Stock equal to the number of vested RSUs,
and (b) enter the Grantee’s name on the books of the Company as the shareholder
of record with respect to the shares of Common Stock delivered to the Grantee.
8.2    Notwithstanding the previous paragraph, in accordance with the Plan, the
Committee may, but is not required to, prescribe rules pursuant to which the
Grantee may elect to defer settlement of the Restricted Stock Units. Any
deferral election must be made in compliance with such rules and procedures as
the Committee deems advisable.
8.3    If the Grantee is deemed a “specified employee” within the meaning of
Section 409A of the Code, as determined by the Committee, at a time when the
Grantee becomes eligible for settlement of the RSUs upon his “separation from
service” within the meaning of Section 409A of the Code, then to the extent
necessary to prevent any accelerated or additional tax under Section 409A of the
Code, such settlement will be delayed until the earlier of: (a) the date that is
six months following the Grantee’s separation from service and (b) the Grantee’s
death.
Section 9.    NO RIGHT TO CONTINUED SERVICE

3

--------------------------------------------------------------------------------



Neither the Plan nor this Agreement shall confer upon the Grantee any right to
be retained in any position, as an Employee or Director of the Company. Further,
nothing in the Plan or this Agreement shall be construed to limit the discretion
of the Company to terminate the Grantee’s Continuous Service at any time, with
or without Cause.
Section 10.    ADJUSTMENTS
If any change is made to the outstanding Common Stock or the capital structure
of the Company, if required, the Restricted Stock Units shall be adjusted or
terminated in any manner as contemplated by of the Plan.
Section 11.    TAX LIABILITY AND WITHHOLDING
11.1    The Grantee shall be required to pay to the Company, and the Company
shall have the right to deduct from any compensation paid to the Grantee
pursuant to the Plan, the amount of any required withholding taxes in respect of
the Restricted Stock Units and to take all such other action as the Committee
deems necessary to satisfy all obligations for the payment of such withholding
taxes. The Committee may permit the Grantee to satisfy any federal, state or
local tax withholding obligation by any of the following means, or by a
combination of such means:
a.
tendering a cash payment.

b.
authorizing the Company to withhold shares of Common Stock from the shares of
Common Stock otherwise issuable or deliverable to the Grantee as a result of the
vesting of the Restricted Stock Units; provided, however, that no shares of
Common Stock shall be withheld with a value exceeding the minimum amount of tax
required to be withheld by law.

c.
delivering to the Company previously owned and unencumbered shares of Common
Stock.

11.2    Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant, vesting or settlement of the Restricted Stock Units or the
subsequent sale of any shares; and (b) does not commit to structure the
Restricted Stock Units to reduce or eliminate the Grantee’s liability for
Tax-Related Items.
Section 12.    MISCELLANEOUS PROVISIONS
12.1    Compliance with Law. The issuance and transfer of shares of Common Stock
shall be subject to compliance by the Company and the Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws

4

--------------------------------------------------------------------------------



and regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel.
12.2    Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to the Grantee under this Agreement shall be in writing and addressed to the
Grantee at the Grantee’s address as shown in the records of the Company. Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.
12.3    Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.
12.4    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Grantee or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Grantee and the Company.
12.5    Restricted Stock Units Subject to Plan. This Agreement is subject to the
Plan as approved by the Company’s shareholders. The terms and provisions of the
Plan as it may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.
12.6    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Grantee and
the Grantee’s beneficiaries, executors, administrators and the person(s) to whom
the Restricted Stock Units may be transferred by will or the laws of descent or
distribution.
12.7    Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.
12.8    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Restricted Stock Units in this Agreement does not create any
contractual right or other right to receive any Restricted Stock Units or other
Awards in the future. Future Awards, if any, will be at the sole discretion of
the Company. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the Grantee’s
employment with the Company.
12.9    Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the Restricted Stock Units, prospectively or
retroactively; provided, that, no such amendment

5

--------------------------------------------------------------------------------



shall adversely affect the Grantee’s material rights under this Agreement
without the Grantee’s consent.
12.10    Section 162(m). All payments under this Agreement are intended to
constitute “qualified performance-based compensation” within the meaning of
Section 162(m) of the Code. This Award shall be construed and administered in a
manner consistent with such intent.
12.11    Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.
12.12    No Impact on Other Benefits. The value of the Grantee’s Restricted
Stock Units is not part of his or her normal or expected compensation for
purposes of calculating any severance, retirement, welfare, insurance or similar
employee benefit, except to the extent required under the terms of any qualified
pension plan.
12.13    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
12.14    Acceptance. The Grantee hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the Restricted Stock Units subject to all of the
terms and conditions of the Plan and this Agreement. The Grantee acknowledges
that there may be adverse tax consequences upon the vesting or settlement of the
Restricted Stock Units or disposition of the underlying shares and that the
Grantee has been advised to consult a tax advisor prior to such vesting,
settlement or disposition.























6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
Westmoreland Coal Company


 
By: ______________________


Name: ____________________
Title: _____________________



 
 
 
By: _____________________


Name: [EMPLOYEE]






7

--------------------------------------------------------------------------------











EXHIBIT A – PERFORMANCE GOALS




Performance will be based on Relative Total Shareholder Return (“TSR”) for
fiscal years 2015, 2016 and 2017 (the “Performance Period”). Generally, relative
TSR measures the Westmoreland Coal Company (“Company”) share price over the
Performance Period relative to the share price of certain other designated
companies. The Company TSR will be measured separately against (1) the companies
comprising the Russell 3000 Index as of July 1, 2017 (“Russell Percentile
Rank”), and (2) companies in the Market Vectors Global Coal Index with a
principal place of business in the United States, Australia, or Canada as of
December 31, 2017 (“MVKOL Percentile Rank”). The Russell Percentile Rank will be
multiplied by .70. The MKVOL Percentile Rank will be multiplied by .30. The sum
of each weighting equals the Company Weighted TSR Percentile Rank and determines
performance in accordance with the following chart:


Performance         Company Weighted TSR Percentile Rank     Pay-out
             below 25th percentile                 0%
Threshold         25th percentile                     50%
Target              50th percentile                     100%
Maximum         75th percentile and above          150%

Pay-out is linear for performance between the 25th percentile and the 50th
percentile as well as for performance between the 50th percentile and 75th
percentile. All determinations of whether Performance Goals have been achieved,
the number of RSUs earned by the Grantee, and all other matters related to this
Award will be made by the Committee in its sole discretion. The Committee, in
its sole discretion, will make such changes to the peer group identified above
as may be required to appropriately and equitably reflect the elimination of an
index or other similar event.









8